         Case 1:18-cv-10933-RA Document 102 Filed 07/09/19 Page 1 of 1


                                    Manuel P. Asensio
                               400 East 54th Street, Apt. 29B
                                New York, New York 10022
                    O: 212-702-8001 C: 917-515-5200 mpa@asensio.com

VIA ECF 101-July 9, 2019

The Hon. Justice Ronnie Abrams
US District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom: 1506
New York, NY 10007

Re:    Asensio, et al. v. DiFiore, et al., No. 1:18-cv-10933-RA
             Unresolved unconsidered Motions to Recuse entered since January 9, 2019
       and Renewed Motion to Recuse based on Decision in ECF 101.

Honorable Judge Abrams:

Yesterday Judge Abrams denied the motion seeking fees from Defendant Bosak. Defendant
DiFiore’s collusion with Defendant Bosak to allow her to violate FCA 424-a’s Compulsory
financial disclosure is a central fact issue in this case. The purpose of Defendant DiFiore’s illegal
collusion with Defendant Bosak was to cause me financial harm and instill in me fear so that I
would cease prosecuting my actions in New York State against her. The purpose is also to protect
the fraudulent process that Defendant DiFiore is operating in New York State under the cover of
the DRE. Again, the estimated cost to New York’s citizens of this fraud is $350 million annually.
The fee dispute relates directly to the main action. The Bosak fee matters are not ancillary to
Asensio v. DiFiore; they are a central and fundamental fact issue. Yet Judge Abrams perversely
applies Kokkonen to justify her prejudices and biases while concealing her conflicts in order to
enter a prejudicial, unjust, counterfactual and harmful order. Regardless of the legal arguments
and factual analysis contained therein, Judge Abrams is unqualified to make such a decision. It is
unnecessary for me to enter documentary evidence of the long-term elaborate, intimate and
mutually beneficial relationships that exist between you and Defendant DiFiore. This is root
cause for your disability to acknowledge your undeniable conflicts of interest, prejudices and
biases in favor of Defendant DiFiore. Ordering payment by Defendant Bosak would run directly
counter to Defendant DiFiore’s personal interests in the case.

Since you made your inherent biases obvious by fraudulently deposing of Motion 1 entered at
ECF 12 and the objections to the Defendants’ request for extensions and entered the prejudicial
one-sided stay, I have sought repeatedly and for different reasons your recusal. Your ex parte
communications to slander me, my daughter and my case in The Daily News and the filing of
Asensio v. Roberts make your motives and need to recuse yourself self-evident. I pray you do so.

                                                             I do so swear,
                                                             _________/s/____________
                                                             Manuel P. Asensio

cc:    Jonathan Conley, Assistant State Attorney General. Attorney for the State Defendants.
       Defendant Emilie Bosak.

                                            Page 1 of 1
